Citation Nr: 0614452	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  06-01 630	)	DATE
	)
	)


THE ISSUE

Whether a December 1982 decision by the Board of Veterans' 
Appeals which denied entitlement to service connection for a 
psychiatric disorder should be revised or reversed due to 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran, alleging 
CUE in a Board decision dated December 13, 1982. 


FINDINGS OF FACT

1.  A December 1982 decision of the Board denied entitlement 
to service connection for a psychiatric disorder. 

2.  The veteran's allegation of CUE is that at the time of 
the December 1982 Board decision there existed a March 1980 
VA Minnesota Multiphasic Personality Inventory (MMPI) report, 
that had not been associated with his claims file.


CONCLUSION OF LAW

The allegation of CUE in the December 1982 Board decision, 
which denied entitlement to service connection for a 
psychiatric disorder, fails to meet the threshold pleading 
requirements for revision of the Board decision on the 
grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400 - 20.1411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the statutes and regulations generally setting 
forth VA's duties to assist and notify a claimant do not 
affect matters on appeal when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Thus, an individual seeking a revision of a 
final decision based upon CUE pursuant to 38 C.F.R. § 
3.105(a) is not a "claimant," as defined by 38 U.S.C. § 5100.  
Consequently, the statutes and regulations generally setting 
forth VA's duties to assist and notify a claimant are not 
applicable in the present case.

The veteran maintains that the December 1982 Board decision 
contained CUE because all the facts as known at that time 
were not before the adjudicator.  The veteran maintains that 
evidence in the claims file indicated that additional VA 
treatment records existed, and that the Board's failure to 
obtain and review these records undebatably changed the 
outcome of his claim.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.- (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable 
evidence does not include the otherwise correct application 
of a statute or regulations where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

The Board's Rules of Practice further provide that no new 
evidence will be considered in connection with the 
disposition of the motion.  Material included in the record 
on the basis of § 20.1403(b)(2) is not considered new 
evidence.  38 C.F.R. § 20.1405(b).

The veteran contends that the Board's 1982 failure to obtain 
the report of a March 1980 VA MMPI, which was referred to by 
evidence already in the claims file, constituted CUE.  The 
veteran maintains that the Board's failure to obtain and 
review this report undebatably changed the outcome of his 
claim.

The March 1980 MMPI report was associated with the claims 
file after the Board issued its December 1982 decision.  A 
March 1999 Board decision held that it constituted new and 
material evidence to reopen a claim for service connection 
for schizophrenia.  A June 2000 Board decision granted 
service connection for schizophrenia.  The veteran has 
presented arguments as to why the failure of the Board to 
review this report undebatably changed the outcome of his 
claim.  

The Board must deny the veteran's motion on procedural 
grounds.  As detailed above, the regulations governing 
motions challenging a prior Board decision on the grounds of 
CUE prohibit consideration of new evidence in connection with 
such motions.  38 C.F.R. § 20.1403(b)(1) & (2).  Rather, 
review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
Reference to records not before the Board at that time may 
not be made.  In addition, the veteran's argument is 
essentially based on an alleged violation of the duty to 
assist (the Board failed to obtain the March 1980 MMPI 
report).  However, 38 C.F.R. § 20.1403(d)(2) specifically 
states that VA's failure to fulfill the duty to assist is an 
example of what is not CUE.  Therefore, in this case the 
March 1980 VA MMPI report referred to by the veteran may not 
be considered in an analysis of CUE.

The Board recognizes that in Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
Board even where they were not actually before the 
adjudicating body.  However, the Bell doctrine of 
constructive notice is not applicable to the case at hand.  
In Damrel v. Brown, 6 Vet. App. 242, 246 (1994), the Court 
held that the Bell constructive notice doctrine could not be 
applied retroactively to VA adjudications occurring before 
Bell was decided.  In Lynch v. Gober, 11 Vet. App. 22, 26-29 
(1997), the Court reiterated and followed its holding in 
Damrel.  Since the Board decision at issue in the present 
case was rendered prior to 1992, Bell does not operate to 
make the unobtained MMPI report constructively part of the 
record.  See also 38 C.F.R. § 20.1403(b).

In light of the above, the Board finds that the veteran has 
not set forth allegations of clear and unmistakable error, 
either of fact or law, in the December 1982 Board decision 
and the motion for revision of that decision based on CUE 
must be denied.


ORDER

The motion for revision of the December 1982 Board decision 
on the grounds of CUE is denied.



                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



